 

Exhibit 10.3

 

 

MANAGEMENT SERVICES AGREEMENT

This MANAGEMENT SERVICES AGREEMENT dated as of August 9, 2016 (the “Effective
Date”) by and among SPARK NETWORKS, INC., a Delaware corporation (the
“Company”), and PEAK6 INVESTMENTS, L.P. (“PEAK6”).

WHEREAS, the Company and PEAK6 have entered into a Purchase Agreement, dated as
of the Effective Date (the “Purchase Agreement”), pursuant to which PEAK6 has
purchased 5,000,000 shares of Common Stock of the Company (the “Purchased
Stock”) at a per share price of $1.55 (the “Stock Price”); and

WHEREAS, in connection with the Purchase Agreement, the Company agrees to retain
PEAK6 to perform certain services for the Company, and PEAK6 agrees to provide
such services to the Company, as described further below.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereby agree as follows:

1.Services.  

(a)Description of Services.  The Company shall retain PEAK6 to provide, and
PEAK6 shall provide and perform, the following marketing, technology, strategy,
development and other services for the Company (collectively, the “Services”)
(it being understood that (i) the Company currently has, and will continue to
have, marketing, technology, strategy and development personnel and that PEAK6
will not be responsible for replacing or providing all marketing, technology,
strategy, development or other services to the Company and (ii) there may be
times when certain of the following services are not needed or are needed with
greater or less intensity):

(i)marketing, product, advertising, promotional and brand strategy development
and implementation oversight, which includes decision making authority on
strategy, spending, campaigns and other marketing, advertising, brand and/or
promotional matters for the Company; provided that such spending is within the
Board-approved annual budget of the Company; provided, further, that for the
avoidance of doubt, PEAK6 shall determine the means of providing such
development and oversight in its discretion;

(ii)strategic planning in coordination with the Company, including evaluating
major strategic alternatives;

(iii)identification of, and support for, potential acquisitions and dispositions
(including aid with negotiations and analysis support);

(iv)strategic financial advice and capital structure guidance, including without
limitation with respect to raising additional capital and cash management;

 

--------------------------------------------------------------------------------

(v)strategic managerial and operational advice in connection with the operations
of the Company, including without limitation advice with respect to the
development and implementation of strategies for improving the operating,
marketing and financial performance of the Company; 

(vi) information technology and infrastructure consulting, contract review and
assistance, and technology support (provided, that it is understood that (i)
such services shall not include providing general technology department services
to the Company, (ii) the Company will retain and employ technology, IT and
infrastructure personnel, including a CTO, that are not PEAK6 employees or
resources and (iii) PEAK6 is not an outsourced technology function for the
Company); and

(vii)such other services for the Company upon which the Board of Directors of
the Company (the “Board”) and PEAK6 agree in writing.

(b)Performance of Services.  PEAK6 shall render the Services in a timely and
professional manner reasonably consistent with industry standards.  PEAK6 shall
provide and devote to the performance of the Services under this Agreement such
employees, agents and partners of PEAK6 as PEAK6 deems appropriate or necessary
in order to furnish the Services to the Company in accordance with this
Agreement.  In performing the Services, PEAK6 agrees to provide its personnel
and their computer and related equipment at its own expense and the Company
would be responsible for payment of other costs and/or expenses of acquisition,
implementation, negotiation, vendor retention, media buy and oversight and
management with respect to other services that may be recommended by PEAK6.  The
Company shall make its facilities and equipment available to PEAK6 as reasonably
necessary in connection with the Services.  PEAK6 may not subcontract or
otherwise delegate its obligations under this Agreement without the Company’s
prior written consent (upon the approval of a majority of the members of the
Board), which may not be unreasonably withheld, conditioned or delayed;
provided, further, that in the event personnel of PEAK6 are terminated that were
providing Services hereunder, PEAK6 may subcontract the Services such individual
had been providing until PEAK6 hires a replacement (and PEAK6 shall be
responsible for the performance of such Services by such subcontractor under
this Agreement to the same extent that PEAK6 would have been responsible for the
performance of such Services under this Agreement had PEAK6 performed such
Services itself); provided, further, that it is acknowledged that PEAK6 may
recommend the hiring by the Company, at the Company’s expense, of
subcontractors, rather than employees, to fill positions at the Company and the
retention of such subcontractors would not be deemed the use of a subcontractor
by PEAK6 hereunder. Any individual hired by the Company as an employee or
contractor at the recommendation of PEAK6 (including the Chief Executive Officer
or Chief Technology Offer, as referenced below in Section 2) shall enter into
the Company’s standard proprietary information and invention assignment
agreement for employees and contractors. For any work performed on the Company’s
premises, PEAK6 shall comply with all reasonable and generally applicable
security, confidentiality, safety and health policies of the Company.  PEAK6
agrees that in performing the Services, in the absence of approval from the
Board (through budget approval or otherwise), it may not cause the Company to
incur expenses or obligations that would cause the Company to have less than
$5,000,000 of cash or cash equivalents on hand (the “Expenditures Limit”);
provided, however, that (i) the Expenditures Limit shall not be reduced

 

--------------------------------------------------------------------------------

by any amount paid in cash by the Company to the former equity holders of Smooch
Labs Inc. (“Smooch”) for earnout payment pursuant to the terms of that certain
Agreement and Plan of Merger by the Company, Smooch and the former equity of
Smooch; and (ii) this sentence shall not in any way limit or impair the payment
of the Management Fee to PEAK6 and, in the event that this limitation in
Services applies, PEAK6 shall not be responsible or liable for providing such
limited Service.  

(c)No Conflict of Interest. PEAK6 agrees during the Term (as defined below) not
to accept work or enter into any agreement or accept any obligation that is
inconsistent or incompatible with PEAK6’s obligations under this Agreement or
the scope of Services rendered for the Company.  PEAK6 represents and warrants
that there is no other existing agreement or duty on PEAK6’s part inconsistent
with this Agreement.

(d)Limit of Liability. Other than with respect to a breach of Section 6 of this
Agreement, PEAK6, its affiliates, subsidiaries, employees, officers, partners,
agents and representatives (collectively, the “PEAK6 Parties”) shall have no
liability for the provision of any Services or otherwise hereunder other than as
a result of the gross negligence, willful misconduct or fraud of a PEAK6 Party
and the Company shall indemnify and hold the PEAK6 Parties harmless from any
claim, proceeding, action, suit or liability resulting from or related to the
Services other than as a result of the gross negligence, willful misconduct or
fraud of a PEAK6 Party (other than with respect to a breach of Section 6 of this
Agreement by a PEAK6 Party); provided, however, that other than with respect to
a breach of Section 6 of this Agreement by a PEAK6 Party, in no event shall the
liability, claims, losses or obligations of the PEAK6 Parties exceed the amount
of management fees actually paid hereunder pursuant to Section
4.  Notwithstanding anything to the contrary herein, the foregoing limitations
of liability with respect to the PEAK6 Parties shall not apply with respect to
any breach of Section 6 of this Agreement by any PEAK6 Party, and the Company
shall have no indemnification obligations to the PEAK6 Parties with respect to
any claim, proceeding, action, suit or liability resulting from or related to a
breach of Section 6 of this Agreement by any PEAK6 Party.

2.Board Matters.  The appointment of the Company’s Chief Executive Officer and
the Chief Technology Officer shall be subject to the approval of a majority of
the members of the Board.  Such appointment shall be made at such time that all
seats on the Board are then filled.  Any Chief Executive Officer or Chief
Technology Officer may only be terminated by the Company for Specified
Termination Reasons.  “Specified Termination Reasons” means (i) termination for
“Cause” (as defined below), or (ii) termination with the approval of at least
50% of all members of the Board at such time when all seats on the Board are
then filled. “Cause” shall mean the occurrence during the term of employment of
any of the following: (i) formal admission to (including a plea of guilty or
nolo contendere to), or conviction of a felony, or any criminal offense
involving moral turpitude under any applicable law, or (ii) gross negligence or
willful misconduct in the performance of material duties if such negligence or
misconduct has been communicated to the relevant employee in the form of a
written notice from the Board and is not substantially cured within thirty (30)
days following receipt of such written notice.

 

--------------------------------------------------------------------------------

3.Term.  Subject to Section 5 hereof, this Agreement shall be in effect for a
term of five (5) years commencing on the date hereof and terminating on August
8, 2021 (the “Term”).  

4.Management Fee.

(i)The Company shall pay PEAK6 a cash fee of $1.5 million per year for the
Services rendered by PEAK6 pursuant to this Agreement (the “Management Fee”).
The Management Fee shall be paid on a quarterly basis in the manner set forth in
Section 4(ii) below.  The parties agree that the Management Fee shall be treated
as full consideration for the Services provided to the Company by PEAK6.

(ii)The Management Fee shall be payable on a quarterly basis on each September
1, December 1, March 1 and June 1 in an amount of $375,000 per upcoming quarter
(“Quarterly Payment”), to be adjusted if appropriate as provided in Section
4(iv) (and with the last payment at the end of the Term pro-rated to reflect
that the Agreement will terminate prior to the end of a full three-month
period). The first Quarterly Payment shall be due on September 1, 2016 (and
shall include a stub period payment for the period from the Effective Date
through August 31, 2016 of $90,411).  PEAK6 shall be responsible for all of its
expenses incurred in performance of the Services under this Agreement other than
as provided herein, including Section 4(iv) below (provided, for the avoidance
of doubt, that the salaries of the Chief Executive Officer and Chief Technology
Officer shall be paid directly by the Company and shall not be expenses of PEAK6
hereunder).

(iii)  In the event that any Investor Designee (as defined in the Purchase
Agreement) does not approve of the Company’s Chief Executive Officer or Chief
Technology Officer appointment, or the Investor Designee does not approve of the
termination of a Chief Executive Officer or Chief Technology Officer of the
Company pursuant to clause (ii) of the definition of “Specified Termination
Reason” in Section 2 above, then: the Company shall, if requested in writing by
PEAK6, promptly file, and obtain the effectiveness of, a registration statement
with the Securities and Exchange Commission and take such actions set forth in
Section 8.1(d) of the Purchase Agreement with respect to such registration
statement, and the Company shall reasonably assist PEAK6 in completing the sale
of shares of the Company held by PEAK6 under such registration statement.

(iv)Notwithstanding anything to the contrary in this Agreement, and in addition
to Section 1 hereof, in the event during the term of the Agreement PEAK6
partners or employees are engaged to provide marketing or marketing related
services to the Company either as replacement of Company employees or other
external marketing resources engaged by the Company or as if they were Company
employees (temporary or full time), then the Company shall reimburse PEAK6 for
the actual costs (including full burdened compensation and benefits) incurred of
such PEAK6 partners or employees with respect to the marketing or marketing
related services so provided to the Company; provided, however, that the amount
to be reimbursed in any year by the Company for such marketing or marketing
related services provided to the Company by PEAK6 partners or employees shall
not exceed the lesser of Saved Company Marketing Costs (as defined below) or
$1,750,000.  Reimbursement to PEAK6 shall be made on a monthly basis promptly
following PEAK6's delivery of a reasonably detailed

 

--------------------------------------------------------------------------------

invoice for such prior month regardless of whether PEAK6’s costs exceed the
current Saved Company Marketing Costs (but always subject to the $1,750,000
limit in any year); provided that, at the end of each yearly anniversary hereof,
if Saved Company Marketing Costs does not exceed the amount paid to PEAK6 under
this Section, PEAK6 shall reimburse such shortfall to the Company.  “Saved
Company Marketing Costs” means the aggregate amount of fully burdened costs to
the Company of the sales and marketing employees and external marketing
resources (consulting or otherwise) that provided marketing or similar services
to the Company as of the date hereof that are replaced by PEAK6 partners or
employees hereunder or otherwise reduced by the Company.  For clarity, Saved
Company Marketing Costs shall be calculated on a look forward basis, such that
if the monthly run rate of costs so reduced or saved was $125,000, the Saved
Company Marketing Costs would be $1,500,000 each year of the Term. 

5.Termination.  

(a)Termination for Convenience by the Company.  At any time following the third
year anniversary of the Effective Date, the Company may terminate this Agreement
at its convenience, with or without cause, upon at least 60 days’ prior written
notice to PEAK6.  Upon any termination of the Agreement pursuant to this Section
5(a), the Company shall pay PEAK6 any unpaid Quarterly Payments that are due on
or before the effective date of termination and the amounts due under Section
4(iv) for costs and/or expenses incurred through the date of termination.  Such
payments shall be made within five (5) days of termination and shall be in full
satisfaction of any obligation or liability of the Company to PEAK6 for payments
due to PEAK6 under this Agreement.

(b)Termination for Cause by PEAK6.  PEAK6, at its option, shall have the right
to terminate this Agreement for “Cause” (as defined below) by written notice to
the Company unless the Company remedies (if curable) the event or condition
giving rise to “Cause” within twenty (20) calendar days after receipt of such
written notice. Upon any termination of the Agreement pursuant to this Section
5(b), (i) the Company shall pay PEAK6 any unpaid Quarterly Payments that are due
on or before the effective date of termination and the amounts due under Section
4(iv) for costs and/or expenses incurred through the date of termination, (ii)
an amount equal to the aggregate amount of all Management Fees that would have
been paid by the Company to PEAK6 in the first three years of this Agreement
less amounts actually paid (but not less than zero), and (iii) the Warrant (as
defined below) shall immediately vest in full without regard to any vesting
conditions set forth therein.  Such payment shall be made within 15 days of
termination and shall be in full satisfaction of any obligation or liability of
the Company to PEAK6 for payments due to PEAK6 under this Agreement.   The
“Warrant” is the Warrant Agreement, dated as of the Effective Date (the
“Warrant”), pursuant to which the Company has granted PEAK6 the right to
purchase up to 7,500,000 shares of Common Stock of the Company at a per share
exercise price of $1.74. For purposes of this Section 5(b), “Cause” shall mean:
(i) the commission by the Company of an act against PEAK6 that would reasonably
be expected to cause material harm to PEAK6 constituting common law fraud, a
felony or a criminal act; (ii) the Company becomes insolvent, makes a general
assignment for the benefit of creditors, files a voluntary petition for
bankruptcy, suffers or permits the appointment of a receiver for its business or
assets, becomes subject to any proceedings under any bankruptcy or insolvency
law (whether domestic or foreign), has would up or liquidated, voluntarily or
otherwise, or ceases to do business in the normal course; (iii)

 

--------------------------------------------------------------------------------

willful misconduct or gross negligence by the Company in connection with PEAK6’s
provision of the Services which would reasonably be expected to have a material
adverse effect on the business, operations and financial affairs of PEAK6; or
(iv) the failure of the Company to pay PEAK6 the Quarterly Payment or amounts
due under Section 4(iv) when due.   

(c)Termination for Cause by the Company. The Company, at its option, shall have
the right to terminate this Agreement for “Cause” (as defined below) by written
notice to PEAK6 unless PEAK6 remedies (if curable) the event or condition giving
rise to “Cause” within twenty (20) calendar days after receipt of such written
notice.  Upon any termination of the Agreement pursuant to this Section 5(c),
PEAK6 shall pay the Company within fifteen (15) days of termination an amount
equal to the aggregate amount of all Management Fees paid by the Company to
PEAK6 during the Term of the Agreement.  Upon any termination of the Agreement
pursuant to this Section 5(c), the Company shall not be obligated to pay any
further amounts to PEAK6 under this Agreement, whether or not then past due or
accrued.  For purposes of this Section 5(c), “Cause” shall mean: (i) the
commission by PEAK6 of an act against the Company that would reasonably be
expected to cause material harm to the Company constituting common law fraud, a
felony or a criminal act; (ii) PEAK6 becomes insolvent, makes a general
assignment for the benefit of creditors, files a voluntary petition for
bankruptcy, suffers or permits the appointment of a receiver for its business or
assets, becomes subject to any proceedings under any bankruptcy or insolvency
law (whether domestic or foreign), has would up or liquidated, voluntarily or
otherwise, or ceases to do business in the normal course; or (iii) willful
misconduct or gross negligence by PEAK6 in provision of the Services which would
reasonably be expected to have a material adverse effect on the business,
operations and financial affairs of the Company.

(d)Cessation of Services; Survival.  Upon the effective date of any termination
of this Agreement, PEAK6 shall immediately cease performing any Services under
this Agreement.  Sections 6 through 15 of this Agreement shall survive the
expiration or termination of this Agreement.  Neither party shall be liable to
the other for damages of any kind solely as a result of rightfully terminating
this Agreement in accordance with its terms.  

(e)Delivery of Materials.  Upon any termination of this Agreement or at any time
upon the Company’s request, PEAK6 shall promptly return to the Company any and
all Confidential Information (as defined below) of the Company.  Upon any
termination, PEAK6 shall also promptly deliver all Work Product then in
progress, and all Background Technology, Third Party Technology or PEAK6
Proprietary Information required to be provided hereunder (each as defined
below).

6.Confidentiality.  

(a)Definition. Each party acknowledges that confidential, proprietary and/or
trade secret information may be disclosed or submitted by one party (the
“Disclosing Party”) to the other (the “Receiving Party”) hereunder, including,
without limitation, trade secrets, processes, techniques, drawings, models,
customer-related information and data, computer programs, databases, business
plans, technical data, product ideas, marketing data, contracts and financial
information (collectively, the “Confidential Information”). For the avoidance of
doubt, (a) the Disclosing Party shall include any employee of the Company,

 

--------------------------------------------------------------------------------

including the Chief Executive Officer and/or Chief Technology Officer of the
Company and (b) Work Product is addressed in Section 7 and shall not constitute
the Confidential Information of PEAK6. 

(b)Scope of Use.  The Receiving Party shall preserve and protect the
confidentiality of the Disclosing Party’s Confidential Information using
precautions at least as restrictive as those it takes to protect its own
confidential, proprietary and/or trade secret information (but in no event less
than a reasonable degree of care).  The Receiving Party shall not itself, nor
shall it allow others to, use, display, copy, disclose, transmit, reverse
engineer, disassemble, decompile, translate or modify all or any part of such
Confidential Information, without the Disclosing Party’s prior written consent
(which consent, in the case of the Company, shall require approval of the
majority of the members of the Board); provided that the Receiving Party shall
be permitted to take any of the foregoing actions in connection with the
performance of covenants and obligations under this Agreement (provided that in
no event shall the Receiving Party allow others to take any of the foregoing
actions without obtaining the prior written consent of the Company upon the
approval of the majority of the members of the Board).  The Receiving Party
agrees to limit access to the Disclosing Party’s Confidential Information to
those of its affiliates, directors, officers, employees and contractors who:
(a) have a need to know such Confidential Information for purposes of such party
performing its obligations hereunder; and (b) are obligated in writing to
protect the confidentiality of such Confidential Information under terms at
least as restrictive as those set forth in this Section 6.  The Receiving Party
shall be fully and directly responsible and liable to the Disclosing Party for
any breach of this Section 6 by any individuals or entities receiving access to
the Disclosing Party’s Confidential Information through or on behalf of the
Receiving Party.

(c)Exclusions. The restrictions set forth in this Section 6 shall not apply with
respect to any information which: (a) became publicly known through lawful
means; (b) was rightfully in the Receiving Party’s possession prior to
disclosure by the Disclosing Party; (c) is disclosed to the Receiving Party
without confidential or proprietary restriction by a third party who rightfully
possesses the information (without confidential or proprietary restriction); or
(d) is independently developed by the Receiving Party without use of or
reference to any Confidential Information of the Disclosing Party.  

(d)Disclosure in Compliance with Law. In the event the Receiving Party is
required by law, securities exchange or regulation or court order to disclose
any of the Disclosing Party’s Confidential Information, the Receiving Party
promptly shall, if not prohibited by law, regulation or rule, notify the
Disclosing Party in writing prior to making any such disclosure in order to
facilitate the Disclosing Party’s effort to seek a protective order or other
appropriate remedy from the proper authority.  The Receiving Party agrees to
reasonably cooperate with the Disclosing Party, at the Disclosing Party’s
expense, in seeking such order or other remedy.  The Receiving Party further
agrees that if the Disclosing Party is not successful in precluding the
requesting legal body from requiring the disclosure of the Confidential
Information, it shall furnish only that portion of the Confidential Information
that is legally required and shall exercise all reasonable efforts to obtain
reliable assurances that confidential treatment shall be accorded the
Confidential Information.

 

--------------------------------------------------------------------------------

(e)Prior Non-Disclosure Agreement.  In the event the parties have heretofore
entered into one or more confidentiality or non-disclosure agreements, such
agreement(s) shall, as applicable, govern the treatment of information disclosed
or exchanged by the parties up to and including the day immediately prior to the
Effective Date hereof, and the provisions of this Section 6 shall govern the
treatment of Confidential Information disclosed or exchanged by the parties from
and after the Effective Date hereof. 

7.Intellectual Property.

(a)Work Product. As used in this Agreement, the term “Work Product” shall
include, without limitation, all discoveries, ideas, inventions, concepts,
developments, know-how, trade secrets, works of authorship, materials, software
(source and object code), HTML, writings, drawings, designs, processes,
techniques, formulas, data, specifications, technology, patent applications (and
contributions thereto), and other creations (and any related improvements or
modifications to the foregoing or to any Confidential Information of the
Company), whether or not patentable, relating to any activities of the Company
that are conceived, created or otherwise developed by or for PEAK6 (alone or
with others) in connection with rendering the Services or delivered to the
Company by or for PEAK6 in connection with rendering the Services (a) during the
Term, or (b) if based on Confidential Information of the Company, after
termination of this Agreement.  

(b)Assignment. PEAK6 agrees that any and all Work Product (other than Background
Technology) shall be the sole and exclusive property and Confidential
Information of the Company.  To the extent that such Work Product may not be
considered “work made for hire,” and except for PEAK6’s rights in the Background
Technology or any third party rights in any Third Party Technology (as such
terms are defined below), PEAK6 hereby irrevocably assigns and agrees to assign
to the Company all right, title and interest worldwide in and to such Work
Product (whether currently existing or conceived, created or otherwise developed
later), including, without limitation, all copyrights, trademarks, trade
secrets, patents, industrial rights and all other intellectual and proprietary
rights related thereto (the “Proprietary Rights”), effective immediately upon
the inception, conception, creation or development thereof.  

(c)License.  To the extent, if any, that any Work Product (other than Background
Technology) or Proprietary Rights are not assignable or that PEAK6 retains any
right, title or interest in and to any such Work Product or any Proprietary
Rights, PEAK6 hereby grants to the Company a perpetual, irrevocable, fully
paid-up, royalty-free, transferable, sublicensable (through multiple levels of
sublicensees), exclusive, worldwide right and license to use, reproduce,
distribute, display and perform (whether publicly or otherwise), prepare
derivative works of and otherwise modify, make, sell, offer to sell, import and
otherwise use and exploit (including by having others exercise such rights on
behalf of the Company) all or any portion of such Work Product or Proprietary
Rights, in any form or media (now known or later developed).  

 

--------------------------------------------------------------------------------

(d)Background Technology, Third Party Technology and PEAK6 Proprietary
Information.   

(i)The assignment set forth in Section 7(b) and exclusive license set forth in
Section 7(c) shall not apply to: (i) any creations (including, without
limitation, any technology, inventions, discoveries, works of authorship or
other prior creations) that were conceived, created or reduced to practice by or
for PEAK6 (alone or with others) prior to commencement of PEAK6’s contractor
arrangement with the Company or which were conceived, created or reduced to
practice by or for PEAK6 (alone or with others) not in connection with the
performance of the Services hereunder and without use of or reference to (or
otherwise based on) any Confidential Information of the Company (collectively,
“Background Technology”); or (ii) any software, materials or other technology
which is owned or controlled by a third party (“Third Party Technology”).  

(ii)Unless otherwise agreed by the parties in writing, to the extent any
Background Technology or Third Party Technology is incorporated by PEAK6 or with
PEAK6’s approval into or otherwise included in, or is necessary or desirable for
the use or exploitation of, any deliverable or other Work Product and such
deliverable or other Work Product is necessary or desirable for the online
dating and online community businesses of the Company (including its affiliates
and its or their successors and assigns), PEAK6 hereby grants to the Company a
perpetual, irrevocable, fully paid-up, royalty-free, transferable, sublicensable
(through multiple levels of sublicensees), worldwide right and license to
reproduce, distribute, display and perform (whether publicly or otherwise),
prepare derivative works of and otherwise modify, make, have made, sell, offer
to sell, import and otherwise use and exploit (including by having others
exercise such rights on behalf of the Company) all or any portion of such
Background Technology or Third Party Technology in connection with developing,
enhancing, marketing, distributing or providing, maintaining or supporting, or
otherwise using or exploiting, all or any portion of the Work Product or
Proprietary Rights, in any form or media (now known or later developed), without
any obligation to account to PEAK6 or any third party.

8.Independent Contractor Relationship.  PEAK6’s relationship with the Company
shall be that of an independent contractor and nothing in this Agreement should
be construed to create a partnership, joint venture, agency or employer-employee
relationship between the parties.  PEAK6 is not the agent of the Company and is
not authorized and shall not have any authority to make any representation,
contract or commitment on behalf of the Company, or otherwise bind the Company
in any respect whatsoever.  PEAK6 (and its employees and agents) shall not be
entitled to any of the benefits the Company may make available to its employees,
such as group insurance, stock option, stock compensation, profit-sharing or
retirement benefits.  PEAK6 shall be solely responsible for all tax returns and
payments required to be filed with or made to any federal, state or local tax
authority with respect to PEAK6’s performance of services and receipt of fees
under this Agreement.  

9.Noninterference. PEAK6 acknowledges that the Company’s relationships with its
employees, agents, suppliers, customers and vendors are valuable business
assets.  Accordingly, PEAK6 agrees that, during the Term PEAK6 shall not (for
itself or for any third party) divert or attempt to divert from the Company any
business, employee, agent, supplier, client, customer or vendor, through
solicitation or otherwise.  

 

--------------------------------------------------------------------------------

10.Notices. All notices, statements or other documents which are required or
contemplated by this Agreement to be given, delivered or made by the Company or
PEAK6 to the other (each a “Notice”) shall be in writing and shall be: (a)
delivered personally or by commercial messenger; (b) sent via a recognized
overnight courier service; (c) sent by registered or certified mail, postage
pre-paid and return receipt requested; or (d) sent by facsimile transmission or
electronic mail, provided confirmation of delivery is received by sender and the
original Notice is sent or delivered contemporaneously by an additional method
provided in this Section 10; in each case so long as such Notice is addressed to
the intended recipient thereof as set forth below: 

 

If to the Company:

 

Spark Networks, Inc.

11150 Santa Monica Blvd., Suite 600

Los Angeles, CA 90025

Attention: Robert O’Hare, Chief Financial Officer

Email: rohare@spark.net

 

with a copy to:

 

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105

Attention: Murray A. Indick & John M. Rafferty

Telephone: (415) 268-7096

Facsimile: (415) 276-7147

E-mail: MIndick@mofo.com; JRafferty@mofo.com

 

If to PEAK6:

 

PEAK6 Investments, L.P.

141 W. Jackson Blvd., Suite 500

Chicago, IL 60604

Attention: Matt Hulsizer & Jay Coppoletta

Telephone: 312-444-8444 or 312-444-8868

E-mail: mhulsizer@peak6.com; legal@peak6.com

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

155 North Wacker Drive

Chicago, Illinois 60606

Attention: Shilpi Gupta

Telephone: (312) 407-0700

E-mail: shilpi.gupta@skadden.com

 

 

--------------------------------------------------------------------------------

Any party may change its address specified above by giving each party Notice of
such change in accordance with this Section 10.  Any Notice shall be deemed
given upon actual receipt (or refusal of receipt).

11.Assignment; Successors. Neither party may delegate any obligations hereunder
to any other party without the prior written consent of the other party (which
consent, in the case of the Company, shall require the approval of a majority of
the members of the Board).  Subject to the foregoing with respect to such
obligations, this Agreement (i) may be assigned by a party in connection with a
merger, transfer of assets, or other transaction or event involving all or a
substantial portion of the business of such party, and (ii) all the obligations
hereunder shall be binding on and the rights hereunder shall inure to the
benefit of the successors and assigns of the parties.

12.Counterparts.  This Agreement may be executed and delivered by each party
hereto in separate counterparts (including facsimile or PDF), each of which when
so executed and delivered shall be deemed an original, and both of which taken
together shall constitute one and the same agreement.

13.Entire Agreement; Modification. The terms and conditions hereof constitute
the entire agreement between the parties hereto with respect to the subject
matter of this Agreement and supersede all previous communications, either oral
or written, representations or warranties of any kind whatsoever, except as
expressly set forth herein.  No amendments or modifications of this Agreement
nor waiver of the terms or conditions thereof shall be binding upon either party
unless approved in writing by an authorized representative of such party.

14.Applicable Law. PURSUANT TO SECTION 5‑1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW (OR ANY SUCCESSOR STATUTE THERETO), THIS AGREEMENT SHALL BE
DEEMED TO BE A CONTRACT UNDER, AND SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND APPLICABLE
FEDERAL LAW.

15.Consent to Jurisdiction, Venue and Service of Process. Pursuant to, and in
accordance with, Section 5‑1402 of the New York General Obligations Law (or any
successor statute thereto), the Company and PEAK6 irrevocably (i) agree that any
suit, action or other legal proceeding arising out of or relating to this
Agreement may be brought in the non‑exclusive jurisdiction of a court of record
in the State of New York located in the Borough of Manhattan or in the United
States District Court for the Southern District of the State of New York located
in the Borough of Manhattan, (ii) consent to the jurisdiction of each such court
in any such suit, action or proceeding, and (iii) waive any objection which it
may have to the laying of venue of any such suit, action or proceeding in any of
such courts and any claim that any such suit, action or proceeding has been
brought in an inconvenient forum.  The Company and PEAK6 also irrevocably
consent to the service of any and all process in any such action or proceeding
by the mailing of copies of such process to the respective address set forth for
such party in Section 10 hereof. The Company and PEAK6 agree that a final
judgment in any suit, action or proceeding

 

--------------------------------------------------------------------------------

shall be conclusive and may be enforced in appropriate jurisdictions by suit on
the judgment or in any other manner provided by law.   

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Management Services Agreement
as of the day and year first above written.

SPARK NETWORKS, INC.

 

 

/s/ Robert W. O’Hare

By:

Robert W. O’Hare

Title:

Chief Financial Officer

 

 

 

 

PEΔK6 INVESTMENTS, L.P.

 

 

/s/ Jay Coppoletta

By:

Jay Coppoletta

Title:

Chief Corporate Development & Legal Officer

 

 